Citation Nr: 1413328	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a right leg disability, to include arthritis.  

3.  Entitlement to service connection for a left leg disability, to include arthritis.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder and a schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to December 1982.  

These matter come before the Board of Veterans' Appeals (Board) on appeal from December 2007and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran indicated his desire on a VA Form 9 (Appeal to the Board of Veterans' Appeals) filed in May 2008 to testify at a hearing before a Veterans Law Judge, sitting at the RO.  In a June 2008 VA Form 9, the Veteran stated that he no longer desired a hearing before a Veterans Law Judge.  Therefore, the Veteran has not been scheduled for a hearing before a Veterans Law Judge.  

The Board further notes that the instant matters were previously before it in November 2011, at which time they were remanded to the agency of original jurisdiction (AOJ) for further development.  After undertaking to complete the required evidentiary development, the AOJ re-adjudicated the matters and denied the Veteran's service connection claims in an August 2012 supplemental statement of the case (SSOC).  

(The decision below addresses all claims save for the issue of entitlement to service connection for an acquired psychiatric disorder, which claim is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  The evidence fails to demonstrate that the Veteran has right ear hearing loss as defined by VA.

2.  The Veteran does not have left ear hearing loss that is attributable to his active military service.

3.  The Veteran's diagnosed diabetes mellitus is not attributable to active military service; it was not manifested within a year of separation from service.

4.  The Veteran does not have a diagnosed disability of the right hip or either leg, to include the knees, that is attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have right or left ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran does not have a disability of the right hip or either leg, to include degenerative joint disease (arthritis) of the right hip or right or left knee, that is the result of disease or injury incurred in or aggravated by active military service; arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including diabetes mellitus, degenerative joint disease (arthritis), or organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A.  Hearing Loss

The Veteran asserts that he suffers from bilateral hearing loss as a result of his military service.  The report of a January 1979 enlistment examination included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
10
5
LEFT
20
10
0
10
5

The Veteran's hearing was again tested in October 1981, at which time his pure tone auditory thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
15
10
10
25

Another hearing test was performed in October 1982, just two months prior to the Veteran's separation from service.  Results of the audiogram then recorded the Veteran's pure tone auditory thresholds as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
15
0
0
10
15

Post-service medical records dated from 2002 to 2012 contain no reference to the Veteran's hearing.  In June 2007, the Veteran submitted a claim for VA disability compensation, seeking service connection for, among other things, bilateral hearing loss, which he asserted began in service in 1982.  In October 2007, the Veteran underwent a VA audiology examination.  The Veteran reported noise exposure in service, stating that he had served in field artillery.  He denied any recreational noise exposure.  The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
30
LEFT
30
20
20
35
40

The Veteran's speech recognition scores were 100 percent bilaterally.  His right ear hearing was noted to be within normal limits at 250 to 3,000 hertz, with a mild sloping to moderate sensorineural hearing loss and 4,000 to 8,000 hertz.  His left ear hearing was noted to be within normal limits at 250 to 2,000 hertz, with a mild sloping to moderate sensorineural hearing loss and 3,000 to 8,000 hertz.  Upon later review of the claims folder, the VA audiologist opined that any current hearing loss was less likely than not related to any acoustic trauma sustained in service.  The VA audiologist's negative nexus opinion was based on the fact that the Veteran's hearing thresholds were within normal limits at the time of his separation from service.

At the outset, the Board notes that for purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  In the instant case, the objective evidence of record fails to demonstrate that the Veteran has at any point since filing his claim in June 2007 had right ear hearing loss as defined by 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although it was indicated that the Veteran had a mild sloping to moderate sensorineural hearing loss and 4,000 to 8,000 hertz, a 30 decibel auditory threshold at 4000 hertz does not constitute a hearing disability for VA purposes and frequencies above 4000 hertz are excluded when defining what constitutes a hearing disability for purposes of entitlement to VA disability compensation.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (holding that "VA's interpretation of a hearing disability as expressed in the explanatory statement of § 3.385 is reasonable").

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110.  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)); see also Palczewski, supra.  Hence, in the absence of evidence that the Veteran currently has right ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's left ear hearing loss, the evidence of record demonstrates that the Veteran has a current left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, the Board notes that the Veteran's military occupational specialty was that of a cannon crewman.  Accordingly, the Board concedes that he was exposed to noise in service, as it is consistent with his service duties.  Thus, the question is one of nexus.  In this case, the Veteran has stated his lay opinion as to why he believes that his hearing loss is related to service - his noise exposure during service.  However, the VA audiologist, after weighing the evidence of record concluded that the Veteran's hearing loss was not related to service.  In so doing, the VA audiologist relied on the fact that the Veteran's hearing was within normal limits at the time of separation from service.

In this regard, the Board notes that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and a current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Although the VA audiologist did not specifically address the significance of normal hearing at separation from service or indicate why delayed onset hearing loss would weigh against a finding that such hearing loss was related to service, the Board notes that there are no reasons or bases requirements imposed on a medical examiner.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In the instant case, there is no indication that the VA audiologist failed to consider any piece of relevant evidence before providing her opinion.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Further, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, the only evidence suggesting that the Veteran has hearing loss related to service is his notation on his application for VA disability compensation that his hearing loss began in 1982.  Notably, however, the Veteran did not indicate to the VA audiologist that he first experienced diminished hearing acuity in service or that he has experienced a continuity of symptomatology since that time.  Moreover, as noted above, the Veteran's post-service treatment records are silent for complaints related to the Veteran's hearing.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In light of the above, the Board finds that the lack of a more detailed rationale does not render the opinion obtained in this case inadequate, as the evidence does not suggest a relationship between the Veteran's left ear hearing loss and service.  Accordingly, in light of the VA audiologist's negative nexus opinion, the Board finds that service connection for left ear hearing loss is not warranted, as the evidence fails to demonstrate a relationship between the Veteran's left ear hearing loss and service, to include based on a continuity of symptomatology.  In this regard, the Board finds that a single notation on an application for compensation benefits suggesting that hearing loss has existed since service is insufficient to demonstrate a continuity of symptoms.  This appears especially so given that audiometric testing at near the time of the Veteran's separation from service revealed results that suggest that the Veteran would not have been experiencing any loss of hearing acuity.

Furthermore, although the Veteran believes that his hearing loss is due to noise exposure in service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA audiologist's opinion to the contrary.  See Jandreau, supra.  Thus, although the Veteran believes his hearing loss to be related to his military service, the Board finds the medical evidence of record to be more probative on the issue of nexus.  

The Board also finds that there is no objective evidence that sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted above, the record is devoid of post-service hearing data prior to the November 2007 VA audiology examination.  Consequently, service connection is not warranted for hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

B.  Diabetes Mellitus

The Veteran's STRs show no treatment for diabetes mellitus or any related symptoms.  It does not appear, however, that the Veteran was afforded a separation examination, or at least, the report of one is not of record.  In applying for VA disability compensation for diabetes, the Veteran stated that he was first diagnosed as having such in 2002 and a January 2005 VA treatment record notes the Veteran's assertion that he had had diabetes mellitus for four years.  However, a May 1999 private treatment record from Terrell State Hospital indicates non-insulin dependent diabetes mellitus, by report.  Notably, the Veteran has not indicated that diabetes first manifested in service or within a year of his separation from service.  Nor has the Veteran proffered a theory for why he believes his diabetes mellitus is attributable to service.  Furthermore, the Veteran's post-service treatment records fail to contain any evidence suggesting that the Veteran's diabetes mellitus is in any way attributable to service

Here, the Board finds that service connection for diabetes mellitus must be denied, as the record contains no nexus evidence linking diabetes mellitus to the Veteran's active military service.  Further, the Veteran has not asserted that he suffered from high blood sugar or any other possible indicator of diabetes mellitus in service.  Indeed, the first evidence objective evidence confirming the diagnosis of diabetes mellitus is in 2002 treatment records noting that glyburide had been prescribed for diabetes.  

In view of the evidence, only a current disability is shown.  An in-service event, injury, or disease, has not been shown.  Additionally, there is no evidence of record, to include the Veteran's own statements, suggesting that his diabetes was diagnosed in, or in close proximity to, service and there is no evidence suggesting a continuity of symptomatology since service.  (The one-year presumption for diabetes mellitus under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.)  Moreover, medical nexus evidence linking the current disability to military service is not shown.  Consequently, service connection is not warranted for diabetes mellitus, as two crucial elements of service connection are missing.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson, supra.  

Although the Veteran may believe that his diabetes mellitus is due to service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau and Colantonio, both supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of diabetes mellitus in service.  See Jandreau, supra.  (The Veteran has also not indicated that he experienced symptoms since service or that a medical practitioner has told him that his diabetes mellitus is traceable to his period of military service.)

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether there is a medical nexus between his military service and his currently diagnosed diabetes mellitus.  However, as will be discussed in further detail below, because there is no evidence that suggests a link between the Veteran's claimed disability and his military service, VA's duty to provide him with a medical examination in this case was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In finding that service connection for diabetes mellitus is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

C.  Disabilities of the Right Hip, Right Leg, and Left Leg

The Veteran alleges that he has disabilities of both legs and of the right hip that are attributable to service.  A review of the Veteran's STRs shows that at the time of his October 1978 entrance examination, the Veteran complained of bilateral knee pain "on knee walking."  No chronic lower extremity disorder was diagnosed.  A November 1982 treatment record indicates that the Veteran sustained a left leg injury.  An assessment of a bruised left knee was recorded.  

The Veteran's post-service VA treatment records include the report of knee x-rays taken in July 2009, which report is contained in the Veteran's Virtual VA file.  The x-rays revealed bicompartmental degenerative joint disease with narrowing and articular lipping, medial worse than lateral.  It was stated that comparison to x-rays taken in February 2005 showed no change.  An August 2010 x-ray of the right knee showed mild to moderate degenerative change, with no evidence of acute trauma, fracture, dislocation, or joint effusion.  X-rays of the hips and pelvis taken in January 2011 showed mild degenerative changes.  It was indicated that the reason for the x-ray was to assess hip pain after a recent fall.

The report of a VA examination conducted in November 2011 contains diagnoses of degenerative joint disease of the knees and hips, bilaterally.  The Veteran alleged to the examiner that he had injured his right hip and both legs while moving ammunition on a carrier during service.  The examination report and the claims folder were thereafter reviewed by another VA clinician who opined that it was less likely than not that the Veteran's currently diagnosed degenerative joint disease of the right hip or either leg was attributable to service.  The clinician stated that there was no evidence of a chronic or recurrent disability of the right hip or either knee in service.  The clinician further indicated that the bilateral knee pain noted at entrance was not considered significant, as the Veteran was allowed to enlist, and that although the Veteran was seen in service for a contusion on the knee, no condition other than a bruised kneecap was found.  The clinician then opined that the Veteran's degenerative joint disease of the hips and knees was the result of normal weight bearing over the course of the 30 years since discharge from service.  The clinician also noted that, with regard to the Veteran degenerative joint disease of the hips, he could find no evidence of unusually aggressive or post-traumatic arthritis.

Upon review of the evidence of record, the Board finds that service connection for degenerative joint disease of the right hip or the right or left knee is not warranted on either a direct basis or a presumptive chronic disease basis.  Indeed, there is no indication of arthritis in service or within a year of the Veteran's separation from service in December 1982.  In applying for VA disability compensation for arthritis of both legs and the right hip, the Veteran himself stated that his disability did not begin until 2007.  Thus, there is simply no evidence to suggest that the Veteran's arthritis manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

Further, there is no evidence of a continuity of symptoms since service and no medical provider has linked the Veteran's current degenerative joint disease directly to service, to include any injury to the left knee sustained therein.  Indeed, the VA examiner opined against a relationship between the Veteran's diagnosed degenerative joint disease of the right hip and bilateral knees and service.  Rather, the examiner attributed the Veteran's degenerative joint disease to the aging process, specifically indicating no evidence of unusually aggressive or post-traumatic arthritis.  

In short, there is no basis upon which to conclude that the Veteran's degenerative joint disease of the right hip or knees bilaterally is in any way directly attributable to service.  Indeed, not only is there no evidence of arthritis in service, but the Veteran himself reports the onset of arthritis to be in 2007.  Further, although the Veteran related his disabilities to an injury sustained while moving ammunition on a carrier during service, he provided no specific details regarding the alleged injury and his STRs do not indicate any injury to his hip or any chronic hip or knee disability in service.  Moreover, even if the Veteran did sustain such an injury, the VA examiner concluded that the Veteran's currently diagnosed degenerative joint disease was related to the aging process.  The Board finds the VA examiner's opinion regarding the etiology of the Veteran degenerative joint disease to be more probative than the Veteran's lay assertions given that the Veteran does not possess the appropriate medical training and expertise to make him competent to render such an etiological opinion, especially in light of the fact that the evidence fails to demonstrate a continuity of symptomatology since service.  See Jandreau and Colantonio, both supra.

Thus, in light of the Veteran's own statements and the medical evidence of record, there is no basis to establish service connection for a disability of the right hip or of either leg, to include the knees, as the evidence fails to indicate a nexus between a currently diagnosed disability and service.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Further, the Veteran has not asserted, and the evidence does not demonstrate, that any pain or related symptomatology first experienced in service has persisted until today.  Accordingly, an award of service connection based on continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b).  For the foregoing reasons, the Board finds that the claims of service connection for disabilities of the right hip and right and left legs, to include degenerative joint disease, must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert; supra; 38 C.F.R. § 3.102. 

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in July 2007.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes the Veteran's STRs, VA outpatient treatment records and examination reports, private medical evidence, and records from the Social Security Administration (SSA).  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Veteran also elected to not have a hearing in his case.  

Further, the Veteran was afforded VA examinations in connection with his claims for hearing loss, a right hip disability, and bilateral leg disabilities.  The VA audiologist reviewed the Veteran's claims folder, conducted the appropriate hearing tests, and provided an opinion as to the likelihood that the Veteran's hearing loss is related to service.  As discussed above, although that opinion is lacking somewhat in rationale, given that the Board must not weigh the VA audiologist's opinion against other evidence, the lack of a more detailed rationale does not render the opinion inadequate.  Again, it is not apparent that the audiologist failed to consider any piece of relevant evidence before providing the requested opinion and the Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  

The Board also finds that the medical evidence of record regarding the Veteran's claimed hip and leg disabilities is adequate for the Board to rely upon in this case.  A review of the examination and opinion reports shows that the claims folder was reviewed and an examination of the Veteran, to include x-rays, was undertaken.  There is no reason to believe that the VA examiner did not consider the Veteran's specific theory of service connection or any other relevant evidence.  The Board finds that the examination and opinion reports contain sufficient evidence by which to evaluate these claims of service connection and that the Board has properly assisted the Veteran in this regard.

The Board has also considered whether a VA examination was required in connection with the Veteran's claims of service connection for diabetes mellitus under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is--

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  With regard to the Veteran's claim of service connection for diabetes mellitus, although the record demonstrates that the Veteran has a current diagnosis of that condition, there is no indication that that disability may be associated with service.  The first evidence suggesting that the Veteran had diabetes mellitus was dated in 1999 and none of the evidence of record has related the Veteran's diabetes mellitus to service.  The Veteran has also not proffered a theory for why his diabetes mellitus is attributable to service.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for diabetes mellitus.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a right hip disability, to include arthritis, is denied.

Entitlement to service connection for a right leg disability, to include arthritis, is denied.  

Entitlement to service connection for a left leg disability, to include arthritis, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, to include a depressive disorder and a schizoaffective disorder, the Board finds that the matter must be remanded to ensure compliance with the terms of its earlier remand.  Specifically, in its November 2011 decision, the Board noted that the evidence of record indicated that the Veteran had mental health treatment at several private facilities.  The Board thus directed the AOJ to, upon receipt of the requested information and the appropriate releases, contact Terrell State Hospital, Metrocare, Green Oaks Hospital, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  In March 2012, the RO received from the Veteran signed authorizations consenting to the release of private records from Green Oaks Hospital and Terrell State Hospital to VA.  However, it does not appear that action was ever undertaken to attempt to secure these records. Accordingly, the matter must be remanded to ensure that the terms of the Board's prior remand are carried out.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, upon review of the report of a VA psychiatric examination afforded to the Veteran on remand, the Board finds that the matter must be returned to the examiner who performed the November 2011 psychiatric examination and provided an addendum to the report in December 2012 after having reviewed the claims file, as it is not clear that the examiner had before him all relevant evidence at the time that the claims file was reviewed.  Indeed, it appears that the Veteran's SSA records were associated with the claims folder after the examiner reviewed it.  Notably, in opining against an association between the Veteran's currently diagnosed schizoaffective disorder and service, the VA examiner stated that the records indicated that the Veteran had no psychotic symptoms until over 20 years after discharge.  In the December 2011 addendum report, the examiner stated that review of the claims file did not change the opinion.  However, records provided from the SSA included certain private treatment records, showing mental health treatment in 1999, which is less than 20 years after discharge from service.  Further, certain findings by the examiner, to include the suggestion that the Veteran had an acquired psychiatric disorder that pre-existed service, require clarification, as set forth in the remand directives below.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and inform him that the authorizations for release of private medical records from Green Oaks Hospital and Terrell State Hospital have expired.  Request that he resubmit signed authorization for release of private medical records from these facilities, as well as any other private facility, to include Metrocare, where he received mental health treatment, to VA.  

Following receipt of that information, the AOJ should contact the facilities in question, with a request that copies of any and all records for the Veteran be provided to the AOJ. 

2.  After completing the development ordered in paragraph 1, to include affording the Veteran an appropriate amount of time to respond to the AOJ's request, and any private treatment records have been associated with the claims folder, the AOJ should request that the examiner who conducted the November 2011 psychiatric examination, if he is still available, provide an addendum to the November 2011 examination report.  The claims folder, and a copy of this remand, must be forwarded to and reviewed by the examiner prior to his providing the requested 

addendum.  Specifically, the examiner should address the following:

a)  Did the Veteran have an acquired psychiatric disorder that pre-existed service?  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show that an acquired psychiatric disorder pre-existed service.  The examiner should specifically discuss the evidence indicating a long-standing history of depression, as well as that noting that the Veteran had been seen by a psychiatrist since age 17.  

b)  If the examiner finds that an acquired psychiatric disorder pre-existed service, can it be concluded with clear and unmistakable (undebatable) certainty that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?

c)  The examiner should review any information included in the Veteran's SSA records, as well as any information obtained on remand, and provide a statement as to whether the evidence in any way changes his opinion that the Veteran's currently diagnosed schizoaffective disorder is less likely than not related to military service. 

If the examiner's opinion regarding nexus remains negative, the examiner should provide an extended rationale for his opinion regarding the likelihood that the Veteran's currently diagnosed psychiatric disorder is related to his active military service, which opinion should address the evidence that contradicts his earlier statement that the Veteran had no psychotic symptoms until over 20 years after discharge.

(If the November 2011 VA examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to answer the questions posed above.  If any examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination to address the questions posed above, to include consideration of whether the Veteran had an acquired psychiatric disorder that pre-existed military service.)  

3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and a schizoaffective disorder.  If a benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


